DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,658,901 to Putzer.
In re claim 1, Putzer teaches a multi-slicing foodstuff device comprises: 
a top plate (12) mutually coupled with a bottom plate (13), the top plate and the bottom plate forming a housing and having a recess (18) formed between the top plate and the bottom plate; 
a planar cutting blade (26), the cutting blade is housed within the recess; 
a guide arm (34) coupled with the planar cutting blade, the guide arm manually controlling reciprocating movement of the cutting blade; 
a plurality of apertures (as shown in Figure 1, bolts 14 extend through apertures) formed in the top plate (12) and the bottom plate (14), the plurality of apertures in the top plate are mutually aligned in an axial orientation relative to the plurality of apertures in the bottom plate (Fig. 1).; and 
a handle (35) formed at a proximal end of the multi-slicing foodstuff device.
In re claim 2, wherein the top plate and the bottom plate each includes an end wall from which a respective appendage (15) extends integrally coplanar therefrom, wherein the appendage of the top plate and the appendage of the bottom plate collectively form the handle (L shape plate of appendage 15 is the handle).
In re claim 3, further comprising a plurality of stops (42,44) for controlling a linear cutting distance of the cutting blade.
In re claim 4, wherein the plurality of stops (42,44) comprises a proximal stop and a distal stop disposed within and between the top plate and the bottom plate (as shown in Figure 5).

In re claim 6, Putzer teaches multi-slicing foodstuff assembly comprising: 
a multi-slicing foodstuff device, the multi-slicing foodstuff device comprising: 
a top plate (12) mutually coupled with a bottom plate (13), the top plate and the bottom plate forming a housing and having a recess (18) formed between the top plate and the bottom plate; 
a planar cutting blade (26), the cutting blade is housed within the recess (18); 
a guide arm (34) coupled with the planar cutting blade, the guide arm manually controlling reciprocating movement of the cutting blade; 
a plurality of apertures (as shown in Figure 1, bolts 14 extend through apertures) formed in the top plate and the bottom plate, the plurality of apertures in the top plate are mutually aligned in an axial orientation relative to the plurality of apertures in the bottom plate; 
a handle (35) formed at a proximal end of the multi-slicing foodstuff device; and 
a stabilizer assembly (15), the stabilizer supports the multi-slicing foodstuff device in an elevated, fixed orientation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,658,901 to Putzer in view of US Patent Application Publication No. 20170297215 to Lopez.
In re claim 6, Putzer teaches multi-slicing foodstuff assembly comprising: 
a multi-slicing foodstuff device, the multi-slicing foodstuff device comprising: 
a top plate (12) mutually coupled with a bottom plate (13), the top plate and the bottom plate forming a housing and having a recess (18) formed between the top plate and the bottom plate; 
a planar cutting blade (26), the cutting blade is housed within the recess (18); 
a guide arm (34) coupled with the planar cutting blade, the guide arm manually controlling reciprocating movement of the cutting blade; 
a plurality of apertures (as shown in Figure 1, bolts 14 extend through apertures) formed in the top plate and the bottom plate, the plurality of apertures in the top plate are mutually aligned in an axial orientation relative to the plurality of apertures in the bottom plate; 
a handle (35) formed at a proximal end of the multi-slicing foodstuff device; and 
	Regarding claims 7-9 , Putzer teaches a device, but does not teach a stabilizer  assembly comprises a top wall, a rear vertical wall, a first vertical sidewall, and a second vertical sidewall, the top wall comprises an enlarged void defined therethrough, the rear vertical wall is mounted orthogonally to a lower surface, rear edge of the top wall, the first vertical sidewall is mounted perpendicularly to one end of the top wall, and the second vertical sidewall is mounted perpendicularly to an opposing end of the top wall (claim 7); wherein the first vertical sidewall, the second vertical sidewall, and the top wall collectively form a support compartment within which the multi-slicing foodstuff device seats in a snug-fit, planar orientation (claim 8); wherein the first vertical sidewall and the second vertical sidewall each comprises a handle receiving recess (claim 9).
	Lopez teaches a stabilizer assembly (40) comprises a top wall (34), a rear vertical wall (opposite 40), a first vertical sidewall (32), and a second vertical sidewall (sidewall opposite 32), the top wall comprises an enlarged void (38) defined therethrough, the rear vertical wall is mounted orthogonally to a lower surface (the surface surrounded by the vertical sides is the lower surface) rear edge of the top wall, the first vertical sidewall is mounted perpendicularly to one end of the top wall (Fig. 1), and the second vertical sidewall is mounted perpendicularly to an opposing end of the top wall (shown in Figure 1); 
wherein the first vertical sidewall, the second vertical sidewall, and the top wall collectively form a support compartment (Fig. 1) within which the multi-slicing foodstuff device seats in a snug-fit (via 48), planar orientation (Paras 0016,0017).
It would have been obvious to one before the effective filing date of the invention to provide the device of Putzer with a stabilizer assembly as taught by Lopez to collect the cut food items within a designated area to maintain a clean cutting area and in return minimizes clean up. Modifying Putzer in view of Lopez would lead to the first and second sidewalls each comprising a handle receiving recess. The recess would be located between the sidewalls and the handle (or legs 15, Putzer) of the device.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Putzer in view of Lopez, and in further view of WO2018182912 to Klein.
In re claim 10, modified Putzer teaches the stabilizer having a top wall, but does not teach a pivoting platform is pivotally mounted via a hinge mechanism to a planar lower surface of the top wall, proximate the rear vertical wall, and wherein the pivoting platform accommodated by and occupying the enlarged void of the top wall (claim 10); wherein the hinge mechanism, in a resting position, is biased so as to urge the pivoting platform in a coplanar relationship with the top wall (claim 11); further comprising a first linearly-elongated handle member and a second linearly-elongated handle member mounted to a planar lower surface of the pivoting platform, proximate opposing side edges of the pivoting platform, in a distal and parallel orientation (claim 12), wherein the first linearly-elongated handle member and the second linearly-elongated handle member are manually depressible to pivot the pivoting platform downwardly to a fully declined orientation (claim 13).
Klein teaches that it is known to provide a pivoting platform (230) in combination with a stabilizer (190). The a pivoting platform (230) is pivotally mounted via a hinge mechanism (236) to a planar lower surface of a wall (160), and wherein the pivoting platform accommodated by and occupying an enlarged void (272 is a portion of the void) of the top wall (claim 10); wherein the hinge mechanism (236), in a resting position, is biased so as to urge the pivoting platform in a coplanar relationship with the top wall (220).
It would have been obvious to one having ordinary skill in the before the effective filing date of the invention to provide the stabilizer device of modified Putzer with a pivoting platform, as taught by Klein to aid in moving foodstuff to an output chute to collect the cut items in a designated area to maintain a clean cutting area and in return minimizes clean up. Providing Putzer with a pivoting platform which leads to an output chute is merely an obvious matter of design choice. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Putzer in view of Lopez, and in further view of Klein, as applied to the above claims, and in further view of FR2726780 to Monesma.
In re claims 12 and 13, modified Putzer teaches a pivoting platform, but does not teach 
 further comprising a first linearly-elongated handle member and a second linearly-elongated handle member mounted to a planar lower surface of the pivoting platform, proximate opposing side edges of the pivoting platform, in a distal and parallel orientation (claim 12), wherein the first linearly-elongated handle member and the second linearly-elongated handle member are manually depressible to pivot the pivoting platform downwardly to a fully declined orientation (claim 13).
	Monesma teaches a pivoting platform having a first linearly-elongated handle (see annotated Figure 1, Pg. 8, below) member and a second linearly-elongated handle member (opposite the first linear-elongated handle) mounted to a planar lower surface of the pivoting platform, proximate opposing side edges of the pivoting platform, in a distal and parallel orientation (claim 12), wherein the first linearly-elongated handle member and the second linearly-elongated handle member are capable of being manually depressible to pivot the pivoting platform downwardly to a fully declined orientation (claim 13).
	It would have been obvious to one before the effective filing date of the invention to provide the pivoting platform of modified Putzer with a first and second linearly extending handle as taught by Monesma for the user to easily manipulate the platform between an open and closed position when removing foodstuff from the stabilizer. 
	
    PNG
    media_image1.png
    473
    459
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Putzer teaches a device having a circular aperture and a planar (sliding) blade which severs the food product, but does not teach the blade comprising a plurality of apertures formed therein in which the apertures are equal in number and diameter with the plurality of apertures in the top plate and the bottom plate. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 2477493 and DE 559460 teach a sliding blade in a recess for cutting foodstuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724